                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

NEW HORIZON HOME CARE, LLC,          )              3:19-cv-00521-RCJ-WGC
and GUIDING LIGHT HOSPICE, INC.,     )
                                     )              MINUTES OF THE COURT
                        Plaintiffs,  )
        vs.                          )              December 30, 2019
                                     )
NORTHEASTERN NEVADA REGIONAL )
HOSPITAL, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiffs’ Motion to Enlarge Time in Which to Serve the Summons and
Complaint (ECF No. 58). Plaintiffs request an extension of forty-five (45) days to serve
Defendants Alice Allen and Debra Anderson with the Summons and Complaint.

        Good cause appearing, Plaintiffs’ Motion to Enlarge Time in Which to Serve the Summons
and Complaint (ECF No. 58) is GRANTED. Plaintiffs shall have forty-five (45) days from the
date of this order in which to serve Defendants Alice Allen and Debra Anderson.

       IT IS SO ORDERED.
                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
